Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Edward Jones appeals a district court order denying his motion for a reduction of his sentence under 18 U.S.C. § 3582(c)(2) (2006). The district court concluded Jones was not entitled to a reduction because after considering Amendment 706 of the Sentencing Guidelines, his Guidelines range of imprisonment remained the same. We have reviewed the record and find no error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.